ORDER
These cases are before us on defendant’s motion to dismiss, on the ground of prematurity, plaintiff’s exception in each case to the sustaining of defendant’s demurrer as to only one of several counts in the declaration.
After consideration it is hereby ordered that defendant’s motion be denied, without prejudice, however, to his right to renew such motion and to brief and argue it at the time when plaintiff’s exception in each case is heard on its merits.
Entered as the order of this court this twenty-seventh day of June, A. D. 1952.
By order:
John H. Greene, Jr.
Clerk